Hancock, Jr., J. P.
(dissenting).
I disagree. According to the testimony of DEA Special Agent Mangor, who was the “case agent” in charge of surveillance for the operation, the police had reason to expect, based on the investigation including information gleaned by the undercover officer Mary Pat Kaempf during telephone conversations with Joseph Maury, from whom she had arranged to buy cocaine, that Maury “was awaiting the arrival of the source of supply, who was to deliver the cocaine to him”, that Maury and a driver would go to the airport on March 17, 1982 to pick up the supplier, and that Maury would proceed directly to the Your Host Restaurant at 7:00 p.m. on that day in *852a black 1976 Pontiac registered to his brother George “with a driver and the source of supply for the cocaine” (emphasis added). When asked what he took into consideration in determining that if the black 1976 Pontiac was present at the scene police would stop the vehicle and arrest the occupants, Mangor replied: “Well, based on the fact that information relayed to us from the undercover telephone conversation that he [i.e., Maury] would be driven there * * * from the airport to the Your Host Restaurant after they had picked up the person who was going to deliver the cocaine” (emphasis added). In my opinion, any fair reading of the record supports the conclusion that Agent Mangor had been informed by Kaempf that the supplier would arrive at the restaurant with Maury. The officers had arranged with Kaempf that she would signal to them when the sale was consummated by standing behind the trunk of her automobile.
On March 17,1982, at the appointed place and time, the police observed the Pontiac arrive with a driver and Maury and a third person who, at that point, they could well have suspected was the drug supplier. Maury entered the restaurant and emerged shortly thereafter with Kaempf. The two entered Kaempf’s car; then Kaempf got out of her car and went to a point behind the trunk where she stood, thus signaling the officers that she had bought the drugs from Maury. Upon seeing Kaempf signal that the buy had been made, the police could have been virtually certain that the drugs exchanged had been provided by the third man in the car. When Kaempf stood behind the car the police must have assumed that everything had gone in accordance with the plan, i.e., that the “source of supply” — the third man in the car — had been picked up at the airport and that Maury and the driver had brought him and the drugs to the restaurant where Maury had exchanged the drugs for money. Indeed, it strains reason to think that they could have thought otherwise.
Probable cause exists where “‘the facts and circumstances within their [the officers’] knowledge and of which they had reasonably trustworthy information [are] sufficient in themselves to warrant a man of reasonable caution in the belief that’ an offense has been or is being committed” (Brinegar v United States, 338 US 160, 175-176). Here, the information given the officers by Kaempf as to the details of the plan and their observations of the events which fulfilled the plan in every particular gave the officers ample ground to believe that the third man (the defendant) was the “source” and that he was guilty of either selling cocaine or conspiring to sell it. They had more than necessary probable cause to make the arrest. That in the particular portion of his testimony quoted by the majority *853Agent Mangor does not mention that Kaempf told him that the source would be driven to the restaurant is of no consequence. He obviously had this information and from other answers in the record it is clear that it came from Kaempf. Logically, it could not have come from any other source.
Even assuming that the police lacked probable cause to arrest defendant for his complicity in the sale (and that the arrest was therefore invalid), I would not suppress the evidence (cocaine) found in his trench coat pocket after he was patted down. The discovery and seizure of that evidence may be supported on a basis that is entirely discrete from and not dependent upon the arrest. Knowing that the car (if not defendant) was involved in the drug transaction, the police, at the very least, had authority to stop the car (see People v Singleton, 41 NY2d 402; People v Ingle, 36 NY2d 413) and to order the occupants to get out (see People v Lathigee, 84 AD2d 198, citing Pennsylvania v Mimms, 434 US 106). Certainly, after (and arguably before, as well) Agent Iwinski found a weapon during the frisk of George Maury, they had the right to pat down defendant (see GPL 140.50, subd 3; People v Chestnut, 51 NY2d 14, cert den 449 US 1018; People v Jackson, 72 AD2d 149,154), and, upon feeling “a hard object”, to reach into defendant’s pocket to be sure it was not a weapon. Thus, even absent probable cause to arrest, the search was justified (see, generally, Terry v Ohio, 392 US 1). (Appeal from judgment of Supreme Court, Erie County, Flynn, J., at trial, McCarthy, J., at suppression hearing — criminal sale of controlled substance, fourth degree.) Present — Hancock, Jr., J. P., Denman, Green, O’Donnell and Schnepp, JJ.